Territory of Michigan, to wit;
The United States of America to the Marshall of the territory of Michigan, Greeting: You are hereby Commanded to take Adam Brown, if he may be found within the Said territory of Michigan, and him Safely Keep, So that you may have his body before the Judges of our Supreme Court of the Said territory, at Detroit, on the Sixteenth day of September instant, to answer George Meldrum and William Park late merchants in Company, under the firm of Meldrum & Park in a plea that he do render to the Said Meldrum & Park the Sum of four hundred eleven dollars & forty four Cents, which to them he doth owe, and from them doth unjustly detain, to their damage eight hundred dollars; and of this writ make due return. Witness Augustus B. Woodward, Chief Judge of the said territory of Michigan, the tenth day of September one thousand eight hundred five.
Peter Audrain Clerk

[In the handwriting of Peter Audrain]